Citation Nr: 1636447	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for diabetes mellitus; he claims entitlement to service connection for erectile dysfunction and hypertension secondary to this service-connected disability.  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A July 2009 VA examination report expresses negative etiology opinions related to the claimed disabilities.  However, that examination report also did not indicate that the Veteran warranted a diagnosis of diabetes mellitus; subsequent medical evidence has established the diagnosis of diabetes mellitus and service connection for that disability has been granted.  There is no medical opinion related to whether the service-connected diabetes mellitus aggravates the claimed hypertension and erectile dysfunction.  Additional examination is required.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examinations regarding his claims for entitlement to service connection for hypertension and erectile dysfunction.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination. 

Following a review of the claims file the examiner is requested to indicate if whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension and/or erectile dysfunction was caused or aggravated by his service-connected disabilities, alone or in combination.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims. 38 C.F.R. §§ 3.158, 3.655. 
 
3.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, then furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

